Citation Nr: 9913349	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  94-46 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from June 8, 1972 until 
June 30, 1972 and from May 1977 until November 1977.  

Service connection for a right knee disorder was denied by a 
rating decision in January 1978.  The veteran was notified by 
letter dated in February 1978, but did not file a timely 
appeal and the determination became final.

The current appeal was initially before the Board of 
Veterans' Appeals (Board) from a rating decision of April 
1994 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which declined to reopen 
the claim for service connection for a right knee disability. 

In March 1998, the Board remanded the veteran's case to the 
RO for additional development of the evidence.  In September 
1998, the veteran was notified that the claim file had been 
transferred to the RO at Waco, Texas, because he last 
reported that he was residing at a location under the 
jurisdiction of the Waco, Texas, RO.  That RO, in Waco, 
Texas, is now the agency of original jurisdiction and has 
returned the case to the Board for further action.  


FINDING OF FACT

The claims file does not reveal good cause for the 
appellant's failure to report for a VA examination scheduled 
pursuant to the Board's March 1998 Remand.  


CONCLUSION OF LAW

The veteran's claim to reopen the claim for service 
connection for a right knee disorder, is denied for failure 
to report for a VA examination. 38 C.F.R. § 3.655(b) (1998).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In the March 1998 Remand, the Board requested that the RO 
accomplish further development of the claim, including the 
collection of pertinent information from the veteran and 
scheduling him for an orthopedic examination with specific 
questions posed to the examiner.  The RO has attempted to 
contact the veteran at his address of record,  5817 Boca 
Raton Street, Fort Worth, Texas, and at 5817 Boca Raton 
Street, C203, Fort Worth, Texas.  The RO has also requested 
the assistance of the veteran's mother several times at her 
address in Denver, Colorado, and by telephone.  Mail sent to 
the veteran in March 1998 was returned by the postal service 
with the notation that it was "Undeliverable As Addressed 
Forwarding Order Expired."  The previously noted attempts at 
communication with the veteran's mother have been unanswered.  
There is no indication in the record that the veteran has 
contacted the RO for more than a year.  

The controlling regulation provides that when there is a 
failure to report for Department of Veterans Affairs 
examination when the examination was scheduled in conjunction 
with a reopened claim for a benefit which was previously 
disallowed, the claim shall be denied. 38 C.F.R. § 3.655(b).  
Denial is appropriate unless the appellant had good cause for 
his failure to appear.  As noted, the RO attempted to notify 
the veteran at two addresses in Fort Worth, Texas, and 
several times at his mother's address in Denver, Colorado.  
These attempts were to no avail.  No explanation has been 
offered by the veteran or his representative for his failure 
to report for a medical examination necessary regarding the 
claim.  Good cause for failing to cooperate has not been 
shown.  

The RO has expended significant effort to contact the 
veteran.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that, "[i]n the normal course of 
events, it is the burden of the (appellant) to keep the VA 
apprised of (their) whereabouts[,]" and that "there is no 
burden on the part of the VA to turn up heaven and earth to 
find (an appellant)."  Hyson v. Brown, 5 Vet.App. 262, 265 
(1993).  The Board is satisfied that a good faith effort has 
been made to locate the veteran and that he has failed to 
cooperate with the scheduling of a necessary medical 
examination.  Therefore, the benefit sought on appeal must be 
denied for failure to report for an examination.  38 C.F.R. 
§ 3.655(b).  


ORDER

The claim to reopen the claim for service connection for a 
right knee disorder is denied.  



		
				DEREK R. BROWN
	Member, Board of Veterans' Appeals



 

